              Case 19-18585-MAM           Doc 312     Filed 11/16/20      Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION
                                 www.flsb.uscourts.gov

IN RE:                                                        CASE NO.: 19-18585-MAM
                                                              Chapter 11
MERIDIAN MARINA & YACHT CLUB
OF PALM CITY, LLC

Debtor.
______________________________/

                       NOTICE OF WITHDRAWAL OF DOCUMENT
                                    [D.E. #284]

         DEBTOR, MERIDIAN MARINA & YACHT CLUB OF PALM CITY, LLC, by and

  through the undersigned attorney, hereby withdraws the following document:

   1. Meridian Marina & Yacht Club of Palm City, LLC’s Objection to Claim of Engineering,
      Design & Construction, Inc. (Claim No. 5) (D.E. #284)

         I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for
the Southern District of Florida and I am in compliance with the additional qualifications to practice
in this court set forth in Local Rule 2090-1(A) and that a true and correct copy of the foregoing was
furnished via U. S. Mail to the parties on the attached listing this 16th day of November 2020.

                                               KELLEY, FULTON & KAPLAN, P.L.
                                               Attorney for Debtor
                                               1665 Palm Beach Lakes Blvd
                                               The Forum - Suite 1000
                                               West Palm Beach, FL 33401
                                               Tel. No. (561) 491-1200
                                               Fax No. (561) 684-3773

                                               By:/s/ Dana Kaplan, Esq._______
                                                      Dana Kaplan, Esq.
                                                      Florida Bar No.: 44315
Mailing Information for Case 19-18585-MAM
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service
for this case.
              Case 19-18585-MAM           Doc 312     Filed 11/16/20      Page 2 of 2




   •   John P Carrigan       jpc@reblawpa.com, mmj@reblawpa.com
   •   Amber E Donner         Amber.Donner@SpectorRubin.com, heidiparalegal@gmail.com
   •   Heidi A Feinman        Heidi.A.Feinman@usdoj.gov
   •   Linda W Jackson LJackson@PardoJackson.com,
       catheryne@pardojackson.com;mfuentes@pardojackson.com
   •   Dana L Kaplan dana@kelleylawoffice.com,
       tina@kelleylawoffice.com;cassandra@kelleylawoffice.com;kristina@kelleylawoffice.co
       m;debbie@kelleylawoffice.com;craig@kelleylawoffice.com
   •   Craig I Kelley craig@kelleylawoffice.com,
       tina@kelleylawoffice.com;cassandra@kelleylawoffice.com;kristina@kelleylawoffice.co
       m;debbie@kelleylawoffice.com;dana@kelleylawoffice.com
   •   Office of the US Trustee       USTPRegion21.MM.ECF@usdoj.gov
   •   Alan B Rose      arose@mrachek-law.com, manderson@mrachek-law.com
Manual Notice List
The following is the list of parties who are not on the list to receive email notice/service for this
case (who therefore require manual noticing/service).
       Aspen Environmental Consulting, LLC
       2014 SW Oxbow Way
       Palm City, FL 34990

       Colliers Arnold, Inc. d/b/a Colliers International Tampa Bay Florida
       4830 W Kennedy Blvd Suite 300
       Tampa, FL 33609

       KC Daniel
       712 SE Dixie Highway
       Stuart, FL 34994

       Walter Driggers, III
       Tranzon Driggers
       101 East Silver Springs Blvd., Ste. 304
       Ocala, FL 34470

       Engineering Design & Construction, Inc.
       10250 SW Village Parkway, Suite 201
       Port St. Lucie, FL 34987

       Sommer L. Ross
       222 Delaware Ave Suite 1600
       Wilmington, DE 19801-1659
